905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Catherine Louise NIXON, Petitioner-Appellant,v.Ron BURKHART, Warden, FCI, Alderson;  Ben Bear, Chairman, USParole Commission, Respondents-Appellees.
No. 89-6025.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (C/A No. 88-1126-5)
Catherine Louise Nixon, appellant pro se.
Gary L. Call, Assistant United States Attorney, Charleston, W.V., for appellees.
S.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Catherine Louise Nixon appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nixon v. Burkhart, C/A No. 88-1126-5 (S.D.W.Va. Nov. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.